Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Preliminary Amendment, filed 09/30/2020, has been entered.
Claims 21 - 24 are cancelled.
Claims 1-20 are pending.

Claim Objections

Claim 12 is objected to because of the following informalities:  a typo-error: “is includes”.   For compact prosecution, the claim is construed to be “… wherein …, and the second area  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  a typo-error and too many punctuations “,” (comma) and the conjunctions “and” to understand the claim phrasing.  For compact prosecution, the claim is construed to be “… wherein at least one of the plurality of pieces of raw data of the first pixel includes signal data, corresponding to the light reception signal incident into the first pixel, and noise data corresponding to the optical noise signal incident into the first pixel[[,]]; and a ratio of a magnitude of the signal data to a magnitude of the noise data is different from each other in at least a portion of the plurality of pieces of raw data of the first pixel.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Godbaz et al. (“Godbaz”) [U.S Patent Application Pub. 2017/0322310 A1] in view of Michael et al. (“Michael”) [U.S Patent Application Pub. 2019/0130208 A1] further in view of Tian et al. (“Tian”) [U.S Patent No. 8,121,427 B2]

Regarding claim 1, Godbaz meets the claim limitations as follows: 
(i.e. Time-of-Flight Camera Apparatus ‘100’) [Fig.1] comprising:

a light source operating (i.e. Illumination Unit 110) [Fig. 1] in response to an optical control signal having a predetermined frequency [Fig. 1 shows “projected light 150”; Fig. 2; para. 0037-0038 show the predetermine frequency ‘f’];

a sensor (i.e. sensor unit 120) [Fig. 1] including a plurality of pixels [Fig. 7B: plurality of pixels; para. 0036, 0075: ‘an array of sensors (e.g., pixels)’], configured to generate an electrical signal in response to a light reception signal output by the light source and reflected from a subject [Fig. 1], and

a logic circuit configured to generate first raw data of a spatial domain based on the electrical signal [Fig. 7B; para. 0075: pixels]; and 

an image signal processor configured to convert (i.e. ‘Fourier transform of the spatial frequency’) [para. 0047] the first raw data into second raw data of a frequency domain [Fig. 7B; para. 0047],

to select low-frequency data of the second raw data (i.e. ‘apply a low-pass directional filter in the direction of specular reflected light pattern’) [para. 0077] within a frequency band lower than a predetermined reference frequency (i.e. the cut-off frequency of the low-pass directional filter), to apply a predetermined (i.e. matched filter) [para. 0125: ‘weights more heavily pixels Pj ‘] to the low-frequency data to generate weighted data [Fig. 3B: the low-pass filter 370], and 
to generate a resultant image [Fig. 7B] based on the first raw data and the weighted data.
Godbaz does not disclose explicitly the following claim limitations (emphasis added):
to select low-frequency data of the second raw data within a frequency band lower than a predetermined reference frequency, to apply a predetermined weighting to the low-frequency data to generate weighted data, and 
to generate a resultant image based on the first raw data and the weighted data.
However in the same field of endeavor Michael discloses the deficient claim as follows: 
to select low-frequency data (i.e. ‘Low Pass Filter 201’) of the second raw data (i.e. ‘112’) [Fig. 1, 2; para. 0035-0037: ‘generation of a high quality low pass filtered image 211’] within a frequency band lower than a predetermined reference frequency, to apply a predetermined weighting (i.e. ‘the resultant filter may be an average of weighted average of the center pixel and the 24 neighboring pixels surround the center pixel’) to the low-frequency data to generate weighted data (i.e. ‘211’) [Fig. 2; para. 0035-0037], and 
to generate a resultant image (i.e.  sum of 211 and 213 = ‘114’) based on the first raw data (i.e. ‘213’) and the weighted data (i.e. ‘211’). 
Godbaz and Michael are combinable because they are from the same field of image processing.

Neither Godbaz or Michael discloses explicitly the following claim limitations (emphasis added):
to select low-frequency data of the second raw data within a frequency band lower than a predetermined reference frequency, to apply a predetermined weighting to the low-frequency data to generate weighted data.
However in the same field of endeavor Tian discloses the deficient claim as follows: 
to select low-frequency data of the second raw data within a frequency band lower than a predetermined reference frequency (i.e. ‘Determining or pre-selecting breakpoint’) [Fig. 1; col. 8, pp. 40-67], to apply a predetermined weighting to the low-frequency data to generate weighted data.
Godbaz, Michael and Tian are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Godbaz, Michael and Tian as motivation to pre-selecting a breakpoint between low-frequency region and high-frequency region for hybrid-variable-length coding [Tian: col. 8, pp. 40-67].


Regarding claim 2, Godbaz meets the claim limitations as follows: 
(i.e. ‘Fourier transform of the spatial frequency’) [para. 0047]; a low-pass filter configured to filter an output of the frequency conversion module to obtain the low-frequency data (i.e. ‘apply a low-pass directional filter in the direction of specular reflected light pattern’) [para. 0077]; and a weighting operation module configured to apply the predetermined weighting to the low-frequency data.
Godbaz does not disclose explicitly the following claim limitations (emphasis added):
a weighting operation module configured to apply the predetermined weighting to the low-frequency data.
However in the same field of endeavor Michael discloses the deficient claim as follows: 
a weighting operation module configured to apply the predetermined weighting (i.e. ‘the resultant filter may be an average of weighted average of the center pixel and the 24 neighboring pixels surround the center pixel’) to the low-frequency data (i.e. ‘Low Pass Filter 201’; ‘112’) [Fig. 1, 2; para. 0035-0037: ‘generation of a high quality low pass filtered image 211’]

Godbaz, Michael and Tian are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Godbaz, Michael and Tian as [Tian: col. 8, pp. 40-67].


Regarding claim 3, Godbaz in view of Michael and Tian meets the claim limitations as follows: 
The imaging device of claim 2, wherein the frequency conversion module, the low-pass filter, the weighting operation module, and the sensor are all located together within a single semiconductor device (i.e. Processing unit 130) [Fig. 1].


Regarding claim 4, Godbaz in view of Michael and Tian meets the claim limitations as follows: 
The imaging device of claim 2, wherein the frequency conversion module, the low-pass filter, and the weighting operation module are located within a semiconductor device and the sensor (i.e. Sensor unit 120) is located outside the semiconductor device (i.e. Processing unit 130) [Fig. 1].


Regarding claim 7, Godbaz in view of Michael and Tian meets the claim limitations as follows: 
The imaging device of claim 1, wherein the resultant image is a depth image (i.e. Time-of-Flight Camera 100) representing a distance to the subject and a  (i.e. depth map) [Fig. 1; para. 0056, 0086, 0090: ‘to determine distances between … 100 and the target 140’].


Regarding claim 9, Godbaz in view of Michael and Tian meets the claim limitations as follows: 
The imaging device of claim 1, wherein the sensor includes a lens [Fig. 1; para. 0035: disclose the lens in front of the sensor unit 120] disposed on a propagation path of the light reception signal, and at least a portion of the light reception signal is scattered by the lens to be re-incident into the pixels [Fig. 3A; para. 0042, 0045: reflected lights 360, 362].


Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Godbaz et al. (“Godbaz”) [U.S Patent Application Pub. 2017/0322310 A1] in view of Michael et al. (“Michael”) [U.S Patent Application Pub. 2019/0130208 A1] further in view of Tian et al. (“Tian”) [U.S Patent No. 8,121,427 B2] and Xu et al. (“Xu”) [US 2021/0088636 A1]


Regarding claim 5, Godbaz meets the claim limitations as follows: 
The imaging device of claim 1, wherein the light source (i.e. TOF) [Fig. 1: Time-of Flight illumination unit 110] operates in response to a first optical control signal having a first frequency during a first light emitting time [Fig. 1, 2: ‘210’; para. 0038: ‘f is the modulation frequency’] and operates in response to a second optical control signal having a second frequency different from the first frequency, during a second light emitting time different from the first light emitting time.
Godbaz does not disclose explicitly the following claim limitations (emphasis added):
operates in response to a second optical control signal having a second frequency different from the first frequency, during a second light emitting time different from the first light emitting time.
However in the same field of endeavor Xu discloses the deficient claim as follows: 
operates in response to a second optical control signal having a second frequency different from the first frequency, during a second light emitting time different from the first light emitting time [Fig. 3: ‘Select additional frequency … 310’; para. 0087: ‘each frequency mode including two or more different frequencies’]. 
Godbaz, Michael, Tian and Xu are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Godbaz, Michael, Tian and Xu as motivation include TOF light emitter with various frequencies for many applications in depth-imaging technology [Xu: Fig. 2; para. 0001-0002, 0012, 0014 recite ‘both industrial and consumer applications’ employing TOF with different frequencies to determine depths of different objects in a scene].



The imaging device of claim 1, wherein the light source includes a first light source (i.e. TOF) [Fig. 1: Time-of Flight illumination unit 110] operating in response to a first optical control signal having a first frequency [Fig. 1, 2: ‘210’; para. 0038: ‘f is the modulation frequency’], and a second light source operating in response to a second optical control signal having a second frequency different from the first frequency.
Godbaz does not disclose explicitly the following claim limitations (emphasis added):
a second light source operating in response to a second optical control signal having a second frequency different from the first frequency.
However in the same field of endeavor Xu discloses the deficient claim as follows: 
a second light source operating in response to a second optical control signal having a second frequency different from the first frequency[Fig. 3: ‘Select additional frequency … 310’; para. 0087: ‘each frequency mode including two or more different frequencies’]. 
Godbaz, Michael, Tian and Xu are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Godbaz, Michael, Tian and Xu as motivation include TOF light emitter with various frequencies for many applications in depth-imaging technology [Xu: Fig. 2; para. 0001-0002, 0012, 0014 recite ‘both industrial and consumer applications’ employing TOF with different frequencies to determine depths of different objects in a scene].


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Godbaz et al. (“Godbaz”) [U.S Patent Application Pub. 2017/0322310 A1] in view of Michael et al. (“Michael”) [U.S Patent Application Pub. 2019/0130208 A1] further in view of Tian et al. (“Tian”) [U.S Patent No. 8,121,427 B2] and Kirenko (“Kirenko”) [US 2008/0095450 A1]


Regarding claim 8, Godbaz meets the claim limitations set forth in claim 1.
Godbaz does not disclose explicitly the following claim limitations (emphasis added):
The imaging device of claim 1, wherein the image signal processor comprises: a first scaler configured to downscale the first raw data before converting the first raw data into the second raw data of the frequency domain; and a second scaler configured to upscale the low-frequency data before applying the weighting to the low-frequency data.
However in the same field of endeavor Kirenko discloses the deficient claim as follows: 
wherein the image signal processor comprises: a first scaler [Fig. 1: down-sampler 180; para. 0086] configured to downscale the first raw data before converting the first raw data into the second raw data of the frequency domain (i.e. before DCT 108) [Fig. 1; para. 0086]; and a second scaler [Fig. up-scaling 182] configured to upscale the low-frequency data before applying the weighting to the low-frequency data [Fig. 3: ‘Select additional frequency … 310’; para. 0087: ‘each frequency mode including two or more different frequencies’; para. 0102: ‘multi-pixel weighing in the spatial pixel domain or transform based upscaling’]. 
Godbaz, Michael, Tian and Kirenko are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Godbaz, Michael, Tian and Kirenko as motivation include down-scaling and up-scaling for scalability in video compression [Kirenko: para. 0011].


Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Godbaz et al. (“Godbaz”) [U.S Patent Application Pub. 2017/0322310 A1] in view of Michael et al. (“Michael”) [U.S Patent Application Pub. 2019/0130208 A1] further in view of Tian et al. (“Tian”) [U.S Patent No. 8,121,427 B2] and QI et al. (“QI”) [US 2017/0098317 A1]


Regarding claim 10, Godbaz meets the claim limitations as follows: 
The imaging device of claim 1, wherein the image signal processor applies a Gaussian filter [para. 0117: ‘a Gaussian likelihood function’] to the second raw data of the frequency domain, to select the low-frequency data.
Godbaz does not disclose explicitly the following claim limitations (emphasis added):
wherein the image signal processor applies a Gaussian filter to the second raw data of the frequency domain, to select the low-frequency data.

wherein the image signal processor applies a Gaussian filter [para. 0025-0027] to the second raw data of the frequency domain, to select the low-frequency data [Fig. 3: Option 3: DCT/FFT transformation of images 360; Lowpass transform coefficients 370; para. 0072-0074: ‘the transform coefficients are multiplied by a transformation of a low-pass filter’]. 
Godbaz, Michael, Tian and QI are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Godbaz, Michael, Tian and QI as motivation include Gaussian to denoise images[QI: para. 0072; Godbaz: para. 0117].



Claims 11-18 rejected under 35 U.S.C. 103 as being unpatentable over Godbaz et al. (“Godbaz”) [U.S Patent Application Pub. 2017/0322310 A1] in view of Michael et al. (“Michael”) [U.S Patent Application Pub. 2019/0130208 A1] further in view of Schmidt et al. (“Schmidt”) [U.S Patent Application Pub. 2012/0176476 A1]

Regarding claim 11, Godbaz meets the claim limitations as follows: 
An imaging device (i.e. Time-of-Flight Camera Apparatus ‘100’) [Fig.1] comprising: 
(i.e. Illumination Unit 110) [Fig. 1] in response to an optical control signal having a predetermined frequency [Fig. 1 shows “projected light 150”; Fig. 2; para. 0037-0038 show the predetermine frequency ‘f’]; 
a sensor (i.e. sensor unit 120) [Fig. 1] configured to generate raw data using a light reception signal output by the light source and reflected from a subject [Fig. 1], the raw data (i.e. depth map) including a first area having a depth smaller than (i.e. closer/foreground object) a predetermined reference depth and a second area having a depth greater than (i.e. closer/foreground object) the reference depth [It is obvious for TOF camera. See Schmidt; Godbaz: para. 0010, 0033, 0048, 0055-0056: ‘uses the time-of-flight of light signals to measure distances and to generate data relating to detected objects within three-dimensional space’]; and 
an image signal processor configured to convert the raw data into a frequency domain (i.e. ‘Fourier transform of the spatial frequency’) [Fig. 7B; para. 0047], to select low-frequency data within the frequency domain (i.e. ‘apply a low-pass directional filter in the direction of specular reflected light pattern’) [para. 0077], and to apply a weighting (i.e. matched filter) [para. 0125: ‘weights more heavily pixels Pj ‘] to the low-frequency data included in the second area to generate a resultant image [Fig. 7B].
Godbaz does not disclose explicitly the following claim limitations (emphasis added):
to select low-frequency data of the second raw data within a frequency band lower than a predetermined reference frequency, to apply a predetermined weighting to the low-frequency data to generate weighted data, and 
to generate a resultant image based on the first raw data and the weighted data.

to select low-frequency data (i.e. ‘Low Pass Filter 201’) within the frequency domain (i.e. ‘112’) [Fig. 1, 2; para. 0035-0037: ‘generation of a high quality low pass filtered image 211’], and to apply a weighting (i.e. ‘the resultant filter may be an average of weighted average of the center pixel and the 24 neighboring pixels surround the center pixel’) [Fig. 2; para. 0035-0037] to the low-frequency data included in the second area (i.e. ‘213’) to generate a resultant image (i.e.  sum of 211 and 213 = ‘114’)
Godbaz and Michael are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Godbaz and Michael as motivation to include average or weighted average of image pixels for low-pass filtering.
Neither Godbaz or Michael discloses explicitly the following claim limitations (emphasis added):
the raw data including a first area having a depth smaller than a predetermined reference depth and a second area having a depth greater than the reference depth.
However in the same field of endeavor Schmidt discloses the deficient claim as follows: 
the raw data (i.e. ‘generating depth image’) [para. 0035-0036] including a first area (i.e. foreground) [Fig. 1; para. 0035: ‘a foreground object 4b’] having a depth smaller than a predetermined reference depth and a second area (i.e. background) Fig. 1; para. 0035: ‘a foreground object 4a’] having a depth greater than the reference depth.

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Godbaz, Michael and Schmidt to understand a TOF camera is used to generate a depth map including smaller and greater depth than a reference depth.


Regarding claim 12, Godbaz meets the claim limitations set forth in claim 11.
Godbaz does not disclose explicitly the following claim limitations (emphasis added):
The imaging device of claim 11, wherein the first area includes the subject, and the second area includes a background.
However in the same field of endeavor Schmidt discloses the deficient claim as follows: 
wherein the first area includes the subject (i.e. foreground) [Fig. 1; para. 0035: ‘a foreground object 4b’], and the second area includes a background (i.e. background) Fig. 1; para. 0035: ‘a foreground object 4a’].
Godbaz, Michael and Schmidt are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Godbaz, Michael and Schmidt to understand a TOF camera is used to generate a depth map including smaller and greater depth than a reference depth.


Regarding claim 13, Godbaz and Michael both meets the claim limitations as follows: 
The imaging device of claim 11, wherein the image signal processor converts (i.e. ‘Fourier transform of the spatial frequency’) [Godbaz: Fig. 7B; para. 0047; Michael: Fig. 2: Non-linear Transformer 102 of input image 101] at least a portion of the first area and at least a portion of the second area of the raw data [Gobaz: Fig. 3B shows the true signal 330 and multipath interference 340 in frequency domain; Michael: Fig. 2: Non-linear Transformer 102 of input image 101] into the frequency domain to select the low-frequency data.
Godbaz, Michael and Schmidt are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Godbaz, Michael and Schmidt to understand a TOF camera is used to generate a depth map including smaller and greater depth than a reference depth.


Regarding claim 14, Godbaz meets the claim limitations set forth in claim 11.
The imaging device of claim 11, wherein the image signal processor converts (i.e. ‘Fourier transform of the spatial frequency’) [Godbaz: Fig. 7B; para. 0047; Michael: Fig. 2: Non-linear Transformer 102 of input image 101] only at least a portion of the second area of the raw data [Gobaz: Fig. 3B shows the true signal 330 and multipath interference 340 in frequency domain; Michael Fig. 2: Non-linear Transformer 102 of input image 101] into the frequency domain to select the low-frequency data.
Godbaz, Michael and Schmidt are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Godbaz, Michael and Schmidt to understand a TOF camera is used to generate a depth map including smaller and greater depth than a reference depth.


Regarding claim 15, Godbaz meets the claim limitations as follows: 
The imaging device of claim 11, wherein the sensor includes a plurality of pixels [para. 0036: ‘The sensor unit 120 may comprise an array of sensors (e.g. pixels)] each generating an electrical signal in response to the light reception signal, and a logic circuit configured to control the pixels, and the logic circuit inputs a plurality of control signals having phase differences (i.e. ‘phase shift’ or ‘relative phase of the returned light’) [para. 0036-0038: ‘The processing unit 130 identifies the phase shift’] from the optical control signal to the pixels, respectively, and generates the raw data using the electrical signal generated by each of the pixels [Fig. 3B; para. 0047].


Regarding claim 16, Godbaz meets the claim limitations as follows: 
(i.e. ‘true signal 330’ and ‘reflected light 360’) [Fig. 3; para. 0047] and an optical noise signal incident (i.e. ‘multipath reflected light 362’) into the first pixel by scattering the light reception signal (i.e. ‘multipath interference 340’) [Fig. 3; para. 0047] incident into at least one second pixel different from the first pixel, and the logic circuit generates a plurality of pieces of raw data of the first pixel using the first electrical signal generated by the first pixel [Fig. 3B; para. 0047].


Regarding claim 17, Godbaz meets the claim limitations as follows: 
The imaging device of claim 16, wherein at least one of the plurality of pieces of raw data of the first pixel includes signal data, corresponding to the light reception signal (i.e. ‘reflected light 360’ from ‘true signal 330’) [Fig. 3; para. 0047] incident into the first pixel, and noise data corresponding to the optical noise signal incident (i.e. ‘multipath reflected light 362’ from ‘multipath interference 340’) into the first pixel [Fig. 3; para. 0047], and a ratio of a magnitude of the signal data (i.e. intensity of 330) [Fig. 3B] to a magnitude of the noise data (i.e. intensity of 340 lower than intensity of 330) [Fig. 3B] are different (i.e. ‘lower’) from each other [Fig. 3, 4 show the law of physics: the light reception signal 360 of the ‘true signal 330’ must have higher intensity than intensity of the noise data  362 reflected from the multipath signal 340’] in at least a portion of the plurality of pieces of raw data of the first pixel.


Regarding claim 18, Godbaz meets the claim limitations as follows: 
The imaging device of claim 17, wherein the magnitude of the signal data (i.e. ‘reflected light 360’ from ‘true signal 330’) is greater than the magnitude of the noise data (i.e. ‘multipath reflected light 362’ from ‘multipath interference 340’) when the first pixel is included in the first area (i.e. target 140) [Fig. 3, 4 show the law of physics: the light reception signal 360 of the ‘true signal 330’ must have higher intensity than intensity of the noise data  362 reflected from the multipath signal 340’; para. 0047], and the magnitude of the signal data is smaller than the magnitude of the noise data when the first pixel is included in the second area (i.e. background surface 310) [Fig. 3, 4 show the law of physics: the light reception signal 360 of the ‘true signal 330’ must have higher intensity than intensity of the noise data  362 reflected from the multipath signal 340’; para. 0047].


Claims 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Godbaz et al. (“Godbaz”) [U.S Patent Application Pub. 2017/0322310 A1] in view of Tian et al. (“Tian”) [U.S Patent No. 8,121,427 B2]

Regarding claim 19, Godbaz meets the claim limitations as follows: 
An imaging device comprising: a pixel array including a plurality of pixels [para. 0036: ‘The sensor unit 120 may comprise an array of sensors (e.g. pixels)], each (i.e. ‘reflected light 360’ from ‘true signal 330’) [Fig. 3; para. 0047]  and a second photo control (i.e. ‘multipath reflected light 362’ from ‘multipath interference 340’) [Fig. 3, 4; para. 0047] signal having different phases (i.e. ‘phase shift’ or ‘relative phase of the returned light’) [para. 0036-0038: ‘The processing unit 130 identifies the phase shift’] to output a first electrical signal and a second electrical signal; 

a logic circuit configured to generate raw data for generating a depth image (i.e. depth map) [para. 0010, 0033, 0048, 0055-0056: ‘uses the time-of-flight of light signals to measure distances and to generate data relating to detected objects within three-dimensional space’] using the first electrical signal and the second electrical signal [para. 0038: the formula to calculate the distance d based on the phase shift]; and an image signal processor configured to convert the raw data from a spatial domain into a frequency domain (i.e. ‘Fourier transform of the spatial frequency’) [Fig. 7B; para. 0047] and to reduce a size of low-frequency data of the frequency domain (i.e. ‘apply a low-pass directional filter in the direction of specular reflected light pattern’) [para. 0077] in a low-frequency band lower than a predetermined reference frequency (i.e. the cut-off frequency of the low-pass directional filter), to generate a resultant image [Fig. 7B].
Godbaz does not disclose explicitly the following claim limitations (emphasis added):
to reduce a size of low-frequency data of the frequency domain in a low-frequency band lower than a predetermined reference frequency.
However in the same field of endeavor Tian discloses the deficient claim as follows: 
(i.e. ‘Determining or pre-selecting breakpoint’) [Fig. 1; col. 8, pp. 40-67; Fig. 6: ‘603’].
Godbaz and Tian are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Godbaz and Tian as motivation to pre-selecting a breakpoint between low-frequency region and high-frequency region for hybrid-variable-length coding [Tian: col. 8, pp. 40-67].



Regarding claim 20, Godbaz meets the claim limitations set forth in claim 19.
Godbaz does not disclose explicitly the following claim limitations (emphasis added):
The imaging device of claim 19, wherein the image signal processor divides the low-frequency band into a plurality of sub-bands based on the size of the low-frequency data and reduces a size of the low-frequency data differently in at least a portion of the sub-bands.
However in the same field of endeavor Tian discloses the deficient claim as follows: 
wherein the image signal processor divides the low-frequency band into a plurality of sub-bands (i.e. ‘Determining or pre-selecting breakpoint’) [Fig. 1; col. 8, pp. 40-67; Fig. 6: ‘603’] based on the size of the low-frequency data and [Fig. 3: ‘Determine candidate breakpoints’ 301; Fig. 6: For  each candidate breakpoint ‘603’; col. 3, ll. 40-45; col. 12, ll. 37-40: ‘the per block breakpoint’].
Godbaz and Tian are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Godbaz and Tian as motivation to pre-selecting a breakpoint between low-frequency region and high-frequency region for hybrid-variable-length coding [Tian: col. 8, pp. 40-67].




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488